Case 1:19-bk-02034-HWV   Doc 5 Filed 05/10/19 Entered 05/10/19 10:52:56   Desc
                         Main Document    Page 1 of 5
Case 1:19-bk-02034-HWV   Doc 5 Filed 05/10/19 Entered 05/10/19 10:52:56   Desc
                         Main Document    Page 2 of 5
Case 1:19-bk-02034-HWV   Doc 5 Filed 05/10/19 Entered 05/10/19 10:52:56   Desc
                         Main Document    Page 3 of 5
Case 1:19-bk-02034-HWV   Doc 5 Filed 05/10/19 Entered 05/10/19 10:52:56   Desc
                         Main Document    Page 4 of 5
Case 1:19-bk-02034-HWV   Doc 5 Filed 05/10/19 Entered 05/10/19 10:52:56   Desc
                         Main Document    Page 5 of 5
